United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1650
Issued: March 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 30, 2015 appellant filed a timely appeal from an April 30, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to the November 27, 2013 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the April 30, 2015 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On December 9, 2013 appellant, then a 39-year-old revenue officer, filed a traumatic
injury claim (Form CA-1) alleging that on November 27, 2013 she sustained lower back, neck,
wrist, elbow, and upper arm stiffness after slipping and falling in the parking lot of the
employing establishment at 7:45 a.m. Her supervisor noted that her regular work hours were
from 7:00 a.m. to 5:30 p.m. He also related that appellant left the employing establishment
building to return to her car to retrieve something when the incident occurred. The record does
not indicate that appellant stopped work.
On November 27, 2013 appellant’s supervisor filed an occupational injury report
indicating that on that date at approximately 7:35 a.m. appellant sustained injuries to her lower
back, neck, wrists, elbows, and upper arms when she slipped and fell in the parking lot near the
employee entrance, while walking back to her car.
In a December 10, 2013 unsigned medical note, the date of injury was recorded as
December 10, 2013. Diagnoses of headache and neck pain were reported.3
On December 12, 2013 appellant was examined by Dr. Jay J. Jones, a Board-certified
family practitioner, who related in a report that appellant sustained injuries on November 27,
2013 when she fell down in a parking lot at work. He reported that he had examined appellant
on two prior occasions on November 11 and 15, 2013 and had performed occipital nerve blocks.
Dr. Jones explained that her headaches and upper cervicalgia were markedly improved and under
control. He reviewed appellant’s history and conducted an examination. Dr. Jones observed
limited range of motion of appellant’s neck and active trigger points in the upper trapezius
cervical paraspinal musculature. He also noted tenderness to palpation of the greater and lesser
occipital nerves bilaterally.
Examination of appellant’s hips and elbow revealed relatively full and pain-free range of
motion. Upon examination of the lumbar spine, Dr. Jones observed limited flexion and
extension. He also noted tenderness over the sacroiliac (SI) joints bilaterally and trigger points.
Dr. Jones diagnosed exacerbation of occipital neuralgia and upper cervicalgia, right rotator cuff
tendon contusion, lumbar whiplash with resultant primarily muscle based pain and possible SI
pain. He opined that appellant had an exacerbation of her upper cervicalgia and cervicogenic
headache with new symptoms in the posterior lateral acromial area on the right and pain at the
lumbosacral junction bilaterally. Dr. Jones concluded that appellant’s current clinical situation
had either been exacerbated by or caused by the fall in the parking lot. He also provided
handwritten prescription notes recommending a physical therapy consult and a duty status report.
In a December 16, 2013 report, Dr. Jones noted that appellant’s signs and symptoms were
unchanged from his December 12, 2013 clinical evaluation. He explained that he was supporting
appellant’s workers’ compensation claim because he believed that appellant had experienced an
exacerbation of occipital neuralgia and upper cervicalgia secondary to whiplash, increase in
myofascial pain syndrome and upper cervical facet syndrome, and right rotator cuff tendon
contusion. Upon examination, Dr. Jones observed tenderness to palpation of appellant’s bilateral
greater and lesser occipital nerves and large hard active trigger points in the upper semispinalis
3

Dr. David McClary, a Board-certified family practitioner, was noted as “provider.”

2

capitis, splenius capitis, bilateral levator scapula, and upper trapezius. He noted preprocedure
diagnoses of bilateral greater and lesser neuralgia with cervical spine and upper shoulder
myofascial pain syndrome. Appellant received trigger point injections and nerve blocks.
Dr. Jones provided a December 16, 2013 attending physician’s report and a work excuse note
which indicated that appellant was examined on December 16, 2013.
Appellant submitted various physical therapy reports indicating that she received
treatment on December 16, 18, and 23, 2013 and January 17 and 22, 2014.
By letter dated September 11, 2014, OWCP advised appellant that the evidence submitted
was insufficient to establish her traumatic injury claim. It requested that she respond to an
attached questionnaire to substantiate the factual elements of her claim and submit medical
evidence to demonstrate that she sustained a diagnosed condition causally related to the
November 27, 2013 employment incident.
On September 22, 2014 appellant responded to OWCP’s development letter. She stated
that when the alleged injury occurred she was getting something from the car. Appellant noted
that she was injured in the parking lot, which was managed by the building or property manager.
She explained that she was required to park there by her employing establishment.
In a decision dated November 13, 2014, OWCP denied appellant’s claim, finding that the
November 27, 2013 incident did not occur in the performance of duty. It determined that she
failed to establish that she was in the performance of her official work duties when the alleged
November 27, 2013 injury occurred.
On December 5, 2014 OWCP received appellant’s request for reconsideration. Appellant
stated that she was in the parking lot because she was retrieving her work cell phone charger
from her car. She asserted that she fulfilled all of the requirements of her claim and that her only
error was that she did not state that she was retrieving her work cell phone charger from the car.
Appellant explained that she assumed her injury was covered because it occurred on work
premises.
By decision dated April 30, 2015, OWCP affirmed the November 13, 2014 denial
decision with modification. It accepted that appellant was in the performance of duty on
November 27, 2013 when she slipped and fell in the employing establishment parking lot.
OWCP, however, denied the claim finding insufficient medical evidence to establish that she
sustained a diagnosed condition causally related to the accepted event.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence5 including that she sustained an injury in the performance of duty and that any specific

4

Supra note 1.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

condition or disability for work for which he or she claims compensation is causally related to
that employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.7
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.8 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.9 An employee may establish that the employment incident
occurred as alleged but fail to show that her disability or condition relates to the employment
incident.10
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.12 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.13
ANALYSIS
Appellant alleged that on November 27, 2013 she sustained injuries when she slipped and
fell down in the parking lot at work, while returning to her car to retrieve her work cell phone
charger. OWCP accepted that the November 27, 2013 incident occurred as alleged and that it
occurred in the performance of duty, but denied her claim finding insufficient medical evidence
to establish that she sustained a diagnosed condition causally related to the accepted incident.14

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

10

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

11

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

13

James Mack, 43 ECAB 321 (1991).

14

The activity of retrieving an item such as a cell phone from an automobile is not in the performance of duty if it
does not occur during work hours and as a requirement of employment. Cf., B.B., Docket No. 13-1730 (issued
January 13, 2014), wherein the Board determined that the retrieval of a personal cellphone from an automobile an
hour before the employee was required to be on duty benefited him not his employer.

4

The Board finds that appellant did not meet her burden of proof to establish her traumatic injury
claim.
Appellant submitted reports of Dr. Jones dated December 12 and 16, 2013. Dr. Jones
noted that he had examined appellant on two prior occasions and provided occipital nerve
blocks. He reported that on November 27, 2013 appellant sustained injuries when she fell down
in a parking lot at work. Upon examination of appellant’s lumbar spine, Dr. Jones observed
tenderness over the SI joint bilaterally and trigger points. He diagnosed exacerbation of occipital
neuralgia and upper cervicalgia, right rotator cuff tendon contusion, lumbar whiplash with
resultant primarily muscle based pain, and possible SI pain. Dr. Jones indicated that appellant
sustained an exacerbation of her upper cervical and cervicogenic headache with new symptoms.
He explained that appellant’s current clinical situation had either been exacerbated by or caused
by the fall in the parking lot. In a December 16, 2013 report, Dr. Jones confirmed that he
supported appellant’s workers’ compensation claim because he believed that appellant had
experienced an exacerbation of occipital neuralgia and upper cervicalgia secondary to whiplash,
increase in myofascial pain syndrome and upper cervical facet syndrome, and right rotator cuff
tendon contusion.
Dr. Jones accurately described the November 27, 2013 incident and provided
examination findings and a diagnosed condition. He opined that appellant sustained an
exacerbation of her occipital neuralgia and upper cervicalgia, myofascial pain syndrome, upper
cervical facet syndrome, and right rotator cuff tendon contusion due to the November 27, 2013
slip and fall at work. Although Dr. Jones provided an opinion on causal relationship, he did not
offer any rationalized medical explanation to support his opinion. The Board has held that a
medical report is of limited probative value on the issue of causal relationship if it contains a
conclusion regarding causal relationship which is unsupported by medical rationale.15 A
rationalized medical opinion is particularly needed in this case as appellant was receiving
medical treatment for preexisting conditions. Dr. Jones did not adequately explain how
appellant’s current conditions resulted from the November 27, 2013 incident as opposed to her
previous conditions.
Appellant also submitted an unsigned medical note dated December 10, 2013. While this
note indicated that appellant’s provider was Dr. McClary, there is no indicia on the note that it
was prepared by Dr. McClary. This note is therefore of no probative value.16
OWCP also received a number of physical therapy records. These physical therapy
records are of no probative value regarding the issue of causal relationship because FECA does
not recognize physical therapists as physicians.17
15

T.M., Docket No. 08-975 (issued February 6, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

16

Merton J. Sills, 39 ECAB 572 (1988) (unsigned medical evidence with no adequate indication that it was
completed by a physician is not considered probative medical evidence); see also T.B., Docket No. 15-1 (issued
July 1, 2015).
17

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: (2) physician includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. Physical therapists are not physicians under FECA, see S.S., Docket
No. 15-780 (issued September 3, 2015).

5

On appeal appellant alleges that Dr. Jones reported on two occasions that she suffered
whiplash because of the fall at work. As noted above, Dr. Jones failed to adequately explain,
based on medical rationale, how appellant sustained a diagnosed condition causally related to the
November 27, 2013 employment incident. Causal relationship is a medical question that must be
established by probative medical opinion from a physician.18 Because appellant has not provided
such probative medical evidence in this case, the Board finds that she did not meet her burden of
proof to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to the November 27, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

18

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

6

